Citation Nr: 0215344	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  99-17 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to an increased evaluation for the service-
connected PTSD, currently evaluated as 70 percent disabling.  

2.  Entitlement to service connection for a claimed bilateral 
sensorineural hearing loss.  

3.  Entitlement to service connection for the claimed 
residuals of a back injury. 

(The issues of service connection for claimed frostbite of 
the face and eyes, a peptic ulcer, diarrhea (reported as 
dysentery) and traumatic arthritis will be the subject of a 
later decision.)






REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1942 to 
October 1945, during which time he was held for a period as a 
prisoner of war (POW) by the German Government. 

The Board of Veterans' Appeals (Board) initially received 
this case on appeal from a May 1998 decision of the RO.  

In a June 2001 decision, the Board found that new and 
material evidence had been presented to reopen the veteran's 
claims of service connection for frostbite of the face and 
eyes, a peptic ulcer, residuals of a back injury, hearing 
loss, diarrhea (reported as dysentery) and traumatic 
arthritis.  These claims, as well as the veteran's claim for 
an increased evaluation for his service-connected PTSD were 
then remanded to the RO for additional development of the 
record.  

The Board is undertaking additional development on the issues 
of service connection for claimed frostbite of the face and 
eyes, a peptic ulcer, diarrhea (reported as dysentery) and 
traumatic arthritis, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing these issues.

Lastly, the Board notes that statements made in a September 
2002 document may raise a claim for a total rating based on 
individual unemployability due to service-connected 
disability, as well as informal claims of service connection 
for frostbite residuals of the hands and feet.  However, as 
these issues are not currently properly before the Board, 
they are referred to the RO for the appropriate action.  



FINDINGS OF FACT

1.  All identified relevant evidence and information 
necessary for an equitable disposition of the claims for an 
increased evaluation of the service-connected PTSD and for 
service connection for back injury residuals and hearing loss 
has been obtained.  

2.  The service-connected PTSD is currently shown to be 
manifested by suicidal ideation; near continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; and 
difficulty in adapting to stressful circumstances; total 
occupational and social impairment due to symptoms of PTSD is 
not shown.  

3.  The veteran is shown to have been exposed by acoustic 
trauma during his combat service and his period of 
intermittent as a POW.  

4.  The veteran is shown to have a current bilateral hearing 
disability that as likely as not is due to noise exposure in 
service.  

5.  The veteran is shown to have a low back disability 
manifested by lumbosacral degenerative joint disease that as 
likely as not is due to an injury suffered in a parachute 
jump in service.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation greater 
than 70 percent for the service-connected PTSD are not met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.321, 4.7, 4.125, 4.126, 4.130 
including Diagnostic Code 9411 (2002).  

2.  By extending the benefit of the doubt to the veteran, his 
disability manifested by a bilateral sensorineural hearing 
loss is due to disease or injury that was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b), 7104 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.309, 3.385 (2002).  

3.  By extending the benefit of the doubt to the veteran, his 
disability manifested by lumbosacral degenerative joint 
disease is due to an injury that was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.307 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that on November 9, 2000, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), which contains revised notice provisions, and 
additional requirements pertaining to the VA's duty to 
assist, was signed into law.  See Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, §§ 3-4, 114 Stat. 
2096, 2096-2099 (2000) (codified, as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West Supp. 2002)).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

The pertinent regulations (which implement the Act but, with 
the exception of the provision governing claims to reopen on 
the basis of new and material evidence, do not create any 
additional rights) were recently promulgated.  See 66 Fed. 
Reg. 45620-45632 (August 29, 2001).  Except as otherwise 
noted, these regulations are also effective on November 9, 
2000.  Id.  

In this case, the record indicates that the RO has considered 
this case in light of the above-noted change in the law.  The 
record also indicates that the RO has advised the veteran of 
the pertinent law and regulations, as well as the information 
and evidence required, in the rating decision, statement of 
the case, and supplemental statements of the case.  In 
addition, the veteran was afforded additional notice in the 
Board's June 2001 decision.  

The veteran was informed of the evidence and information 
necessary to substantiate his claim, what evidence VA had or 
would obtain on his behalf, what evidence or information he 
needed to provide to VA, and of the ramifications of the 
failure to obtain any needed information or evidence.  

Thus, the Board concludes that this action satisfies VA's 
duty to notify the veteran in the instant claims before the 
Board.  

The RO has also obtained the veteran's service medical 
records, and VA outpatient treatment records.  In addition, 
VA has provided the veteran with the appropriate VA 
examinations for his service-connected PTSD.  The veteran's 
representative specifically noted, in response to a request 
from the RO, that all of the veteran's records were at a VA 
facility, and the RO obtained the records from this facility.  

Thus, because the RO informed the veteran of the new VCAA 
considerations, solicited evidence without a productive 
response from the veteran, see Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (duty to assist not always one-way street, if 
a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence), 
considered his claim again in light of the new requirements, 
most recently in the April 2002 SSOC, and fully assisted him 
to the best of VA's ability, the Board concludes that no 
further action on this question is necessary under the facts 
and circumstances of the instant case.  


PTSD

Initially, the Board notes that the veteran's current PTSD 
was evaluated at no percent for a disability characterized as 
psychoneurosis, anxiety state, from May 1949.  This 
evaluation was subsequently increased to 10 percent 
disabling, effective in April 1982.  

The veteran submitted a claim for an increase in October 
1997, and the RO assigned a 30 percent evaluation in a May 
1998 rating decision, effective on October 6, 1997.  During 
the pendency of this appeal, that rating was increased to 50 
percent, effective on October 6, 1997, and again increased to 
70 percent, effective on November 6, 2001.  

Although the veteran's evaluation has increased during the 
pendency of this appeal, the rating remains less than the 
maximum benefit available, and the increased does not 
abrogate his pending appeal.  AB v. Brown, 6 Vet App 35 
(1993).  

The veteran contends that his service-connected PTSD is more 
severe than the current rating indicates.  Specifically, he 
indicates that, as he was a POW, he should be evaluated at 
100 percent.  

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155.  

Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2.  For a claim for an 
increased rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Specifically, with respect to mental disorders, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).  

The severity of the veteran's PTSD is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
Diagnostic Code 9411 of VA's Schedule for Rating 
Disabilities, 38 C.F.R. § 4.130, Part 4 (Schedule).  

A 70 percent rating contemplates occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood; due to 
such symptoms as:  suicidal ideation; obsessive rituals which 
interfere with routine activities; speech that is 
intermittently illogical, obscure or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; a difficulty in adapting to 
stressful circumstances, and an inability to establish and 
maintain effective relationships.  

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives; own occupation, or 
own name.  

The results of the December 1997 VA examination reveal that 
the veteran reported problems with concentration and 
attention with some short term memory problems, as well as 
sleep disturbances, and dysphoria.  He admitted to passive 
suicidal ideation, but without intent or plan.  The veteran 
also reported intrusive memories and avoidance.  The veteran 
was diagnosed with a GAF scale score of 55 on Axis V.  The 
examiner also found that the veteran was capable of managing 
his own benefit payment in his own best interest without 
restriction.  

The results of the November 2001 VA examination reveal that 
the veteran had a current GAF scale score of 45.  He was 
diagnosed with chronic, severe PTSD.  The examiner noted that 
the veteran symptoms had apparently increased in severity, as 
they now impaired his social functioning in a consistent 
manner.  The veteran reported having sleep disturbances, 
difficulties in concentration and memory, nightmares, 
intrusive thoughts, irritability and social isolation and 
avoidance.  

After a careful review of the probative medical evidence of 
record, the Board determines that the service-connected PTSD 
is not productive of a level of impairment that supports the 
assignment of a rating higher 70 percent.  That is, this 
evidence shows deficiencies in some areas, such as work, 
school, family relations, judgment, thinking or mood due to 
such symptoms as:  suicidal ideation; speech that is 
intermittently obscure or irrelevant; near continuous panic 
or depression affecting the ability to function 
independently, appropriately, and effectively; impaired 
impulse control; neglect of personal appearance and hygiene; 
a difficulty in adapting to stressful circumstances, and an 
inability to establish and maintain effective relationships.  

However, the Board also finds that the preponderance of the 
evidence is against the assignment of a 100 percent rating.  
Although short term memory impairment and some depressive 
suicidal ideation were noted, the VA outpatient treatment 
records reveal that the veteran has some mild age associated 
memory impairment.  On examination, he was orientated.  His 
hygiene appeared adequate.  He denied having homicidal or 
suicidal ideations.  

Specifically, there is no evidence of gross impairment in 
thought processes or communication; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives; own occupation, or own name.  

The examiner noted that the veteran was able to care for 
himself at that time, he was able to manage his own finances, 
and appeared competent for VA purposes.  

Accordingly, an increased rating for the service-connected 
PTSD is not warranted.  



Residuals of a back injury and hearing loss

Service connection will be granted for disability resulting 
from disease or injury which was incurred in or aggravated 
during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease, resulting in disability, was 
incurred coincident with service in the Armed Forces or if 
preexisting such service was aggravated therein.  38 C.F.R. § 
3.303(a).  

Historically, the veteran reported that he initially injured 
his back during a parachute jump from his B-24 bomber, 
shortly before he was captured by the German government in 
April 1944.  In addition, his claim for hearing loss also 
stems from this combat experience as a gunner.  

Subsequent to service, the veteran has been consistent in his 
complaints of residuals from a low back injury he sustained 
during his combat service, and more recent VA outpatient 
treatment records show that the veteran complained of low 
back pain.  He was assessed with degenerative joint disease.  

Specifically, a January 1985 note shows that the veteran 
complained of having severe pain and that there was spinal 
tenderness at the L3 area.  An X-ray examination of the 
lumbar spine revealed disc narrowing with osteophytes from L2 
to L4.  

A VA examination in August 1992 diagnosed the veteran has 
having an injured lumbosacral vertebrae with degenerative 
joint disease of the lumbosacral area.  It was noted by way 
of history injuring his back when parachuting in 1944.  

Additionally, VA examination report dated in November 1997 
showed that the veteran wore a hearing aid in the left ear 
and reflect diagnoses of a bilateral sensorineural high 
frequency hearing loss.  The VA audiogram examination report 
also showed that the veteran had a current hearing loss 
disability for purposes of VA law and regulation.  See 
38 C.F.R. § 3.385.  

It has also been consistently argued that the veteran's 
current hearing loss disability is due to his service as a B-
24 bomber, shortly before he was captured by the German 
government in April 1944.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).  

Due consideration is to be given to the places, types, and 
circumstances of a veteran's service as shown by his service 
record, the official history of each organization in which he 
served, his medical records, and all pertinent medical and 
lay evidence.  38 U.S.C.A. § 1154.  

The veteran is a combat veteran; his statements as to 
exposure to excessive noise in combat, as well as the injury 
to his low back, are accepted as correct in the absence of 
evidence to the contrary.  38 U.S.C.A. § 1154(b).  

His history of having noise exposure and suffering a back 
injury is consistent with the circumstances, conditions and 
hardships of active service as a gunner aboard a B-24 bomber 
during World War II and as a POW.  38 C.F.R. § 3.303.  

In light of all the evidence, including that pertinent to 
service, and with due consideration given to the places, 
types, and circumstances of the veteran's service as shown by 
his service record, the official history of each organization 
in which he served, his medical records, and all pertinent 
medical and lay evidence, the Board determines that the 
veteran as likely as not has current hearing disability and 
lumbosacral disability manifested by degenerative joint 
disease due to injury that was incurred in combat service.  

Accordingly, by extending the benefit of the doubt to the 
veteran, service connection for the veteran's bilateral 
sensorineural hearing loss and lumbosacral degenerative joint 
disease is warranted.  



ORDER

An increased rating higher than 70 percent for the service-
connected PTSD is denied.  

Service connection for a bilateral sensorineural hearing loss 
is granted.  

Service connection for lumbosacral degenerative joint disease 
is granted.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

